SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Stone Ridge Trust III Address of Principal Business Office: 405 Lexington Ave, 55th Floor New York, NY 10174 Telephone Number: 212-257-4750 Name and address of agent for service of process: Jane Korach Stone Ridge Trust III 405 Lexington Ave, 55th Floor New York, NY 10174 With copies to: Elizabeth J. Reza Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X] NO [ ] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 24th day of December, 2014. Stone Ridge Trust III By: /s/ Ross Stevens Name: Ross Stevens Title:President Attest: /s/ Jane Korach Name:Jane Korach Title:Secretary
